DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has beentimely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/8/2021 has been entered. 

Notice to Applicant
This action is in reply to the  filed on 7/8/2021.  
Claims 1 and 10-14 have been amended.
Claims 15-16 are new.
Claim 1-16  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101 and 35 U.S.C. §102, respectively.  As such, said rejections are herein maintained for reasons set forth below.

Information Disclosure Statement
The Information Disclosure Statements filed on 7/8/2021 and 12/7/2021 have been considered. Initialed copies of Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0002]-[0007]) that radiologists are tasked with interpreting medical images and making interpretation reports (medical documents). However, radiologists need to carefully interpret medical images and input all findings obtained from medical images, and therefore the burden on the radiologist who creates and interpretation report (medical document) is large. So a need exists to organize these human interactions in order to reduce the burden on radiologists by supporting the creation of medical documents using the steps of “receiving inputs, acquiring analysis results, preforming image processing, creating medical documents,” etc.  Applicant’s apparatus/method/computer readable medium supports the creation of medical documents and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant. 
Rejection
Claims 1-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 10, 11, 12, 13 and 14 is/are directed to the abstract idea of “supporting the creation of medical documents,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-16 recite an abstract idea.
Claim(s) 1, 10, 11, 12, 13 and 14 is/are directed to the abstract idea of “supporting the creation of medical documents,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-16 recite an abstract idea.
The claim(s) recite(s) in part, apparatus/method/computer readable medium for performing the steps of “receiving inputs, acquiring analysis results, preforming image processing, creating medical documents,” etc., that is “supporting the creation of medical documents,” etc. The limitation of “receiving inputs, acquiring analysis results, Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-16 recite an abstract idea. 
The claim(s) recite(s) in part, apparatus/method/computer readable medium for performing the steps of “receiving inputs, acquiring analysis results, preforming image processing, creating medical documents,” etc., that is “supporting the creation of medical documents,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-16 recite an abstract idea.
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. imaging apparatuses, workstations, networks, modalities, computers, displays (Applicant’s Specification [0028]-[0032]), etc.) to perform steps of “receiving inputs, acquiring analysis results, preforming image processing, creating medical documents,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. imaging apparatuses, workstations, networks, modalities, computers, displays, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, 
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. imaging apparatuses, workstations, networks, modalities, computers, displays, etc.). At paragraph(s) [0028]-[0032], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “imaging apparatuses, workstations, networks, modalities, computers, displays,” etc. to perform the functions of “receiving inputs, acquiring analysis results, preforming image processing, creating medical documents,” etc. The recited “imaging apparatuses, workstations, networks, modalities, computers, displays,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-16 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent claim(s) 2-9 and 15-16 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-9 and 15-16 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-9 and 15-16 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (US 2010/0189366), in view of Steigauf et al. (US 2018/0204325).

CLAIM 1  
As per claim 1, Iizuka et al. disclose: 
a processor (Iizuka et al., [0061] central processing unit (CPC)) configured to:
receive an input of a keyword indicating findings based on a displayed medical image (Iizuka et al., [0017] An interpretation doctor inputs keywords…based on the feature amount data of automatically detected lesion candidates); 
acquire an analysis result of the medical image (Iizuka et al., [0047] diagnosis support apparatus 10, [0084] an interpretation report creation function, creating an interpretation report, [0123] information comparing unit 102, finding selection/alignment unit 104); and 
create a medical document relevant to the medical image based on the keyword and the analysis result (Iizuka et al., [0016] creates a tentative report model by using an image and the lesion feature amount data of the image and displaying the model on the screen).


Iizuka et al. fail to expressly disclose:
perform image processing to modify the medical image based on analysis result of the medical image
including the modified medical image.


However, Steigauf et al. teach:
perform image processing to modify the medical image based on analysis result of the medical image (Steigauf et al., Figure 2, Figure 3, [0004], [0005])
including the modified medical image (Steigauf et al., Figure 2).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “perform image processing to modify the medical image based on analysis result of the medical image”, etc. as taught by Steigauf et al. within the apparatus as taught by the Iizuka et al. with the motivation of providing accurate and detailed results of machine detected objects (Steigauf et al., [0036]).

CLAIM 2   
As per claim 2, Iizuka et al. and Steigauf et al.
teach the apparatus of claim 1 and further disclose the limitations of:
wherein the processor is further configured to acquire the analysis result by analyzing the medical image (Iizuka et al., Figure 2, Figure 3, Figure 4 S11 Acquire Image Data of Target Area, [0061] central processing unit (CPC), [0082] The PACS 50 is a system for electronically storing, searching for, and communicating medical images captured by the medical imaging apparatus 40, and includes a medical image database 3).


CLAIM 3   
As per claim 3, Iizuka et al. and Steigauf et al. 
teach the apparatus of claim 1 and further disclose the limitations of:
wherein the analysis result includes contents indicating findings based on the medical image, and the processor is further configured to create the medical document based on the keyword and the contents (Iizuka et al., [0017] An interpretation doctor inputs keywords…based on the feature amount data of automatically detected lesion candidates, [0061] central processing unit (CPC), [0084] an interpretation report creation function, creating an interpretation report, [0123] information comparing unit 102, finding selection/alignment unit 104).


Examiner Note: Although Iizuka et al. does recite disadvantages of using keyword to search past interpretation reports, this does not teach away from the use of keywords in the claim.

CLAIM 4    
As per claim 4, Iizuka et al. and Steigauf et al. 
teach the apparatus of claim 1 and further disclose the limitations of:
wherein processor (sic) is further configured to display the medical image and the medical document on a display (Iizuka et al., Figure 7, Figure 8, Figure 9, Figure 10 60 Interpretation Terminal, [0061] central processing unit (CPC), [0082]-[0084] the interpretation terminal 60 includes a medical image display function for reaching out an image…an interpretation report creation function of displaying an interpretation report creation window and creating an interpretation report).


[motivation]

CLAIM 5   
As per claim 5, Iizuka et al. and Steigauf et al. 
teach the apparatus of claim 1 and further disclose the limitations of:
wherein the processor is further configured to receive an input of an additional keyword for the displayed medical document (Iizuka et al., [0017] An interpretation doctor inputs keywords…based on the feature amount data of automatically detected lesion candidates, [0061] central processing unit (CPC)), and the processor is further configured to create the medical document again based on the additional keyword in addition to the keyword and the analysis result (Iizuka et al., [0016] creates a tentative report model by using an image and the lesion feature amount data of the image and displaying the model on the screen, [0017] An interpretation doctor inputs keywords…based on the feature amount data of automatically detected lesion candidates, [0053] In a case where an interpretation report using a keyword is newly created…the newly created interpretation report is displayed in the creation region 42, [0061] central processing unit (CPC), [0082]-[0084] the interpretation terminal 60 includes a medical image display function for reaching out an image…an interpretation report creation function of displaying an interpretation report creation window and creating an interpretation report).


CLAIM 6    
As per claim 6, Iizuka et al. and Steigauf et al. 
teach the apparatus of claim 1 and further disclose the limitations of:
wherein the processor is further configured to create a plurality of medical document16 central processing unit (CPC), [0155]-[0157], [0158] the finding candidate sentences B1 to Bm created by the finding revision unit 106 are transmitted to the interpretation terminal 60, [0160] This makes it possible to automatically display the finding candidate sentences B1 to Bm on the interpretation report creation software in the interpretation terminal 60).


CLAIM 7   
As per claim 7, Iizuka et al. and Steigauf et al. 
teach the apparatus of claim 1 and further disclose the limitations of:
wherein the medical document is an interpretation report on the medical image (Iizuka et al., [0006] interpretation report, [0155]-[0157], [0158] the finding candidate sentences B1 to Bm created by the finding revision unit 106 are transmitted to the interpretation terminal 60).


CLAIM 8    
As per claim 8, Iizuka et al. and Steigauf et al. 
teach the apparatus of claim 1 and further disclose the limitations of:
wherein the medical document includes a link to the medical image (Iizuka et al., [0006] browser application….outputs a medical imaging report to the display port, [0042] the input actions may correspond to any functionality of the computing device, such as browser functionality, underlying web functionality, etc.).


CLAIM 15    
As per claim 15, Iizuka et al. and Steigauf et al. 
teach the apparatus of claim 1 and further disclose the limitations of:
wherein the analysis result of the medical image is acquired by machine learning (Steigauf et al. , Figure 3, Figure 6, [0002] machine learning).


The obviousness of combining the teachings of Steigauf et al. with the apparatus as taught by Iizuka et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 16    
As per claim 16, Iizuka et al. and Steigauf et al. 
teach the apparatus of claim 1 and further disclose the limitations of:
wherein the medical document relevant to the medical image based on and including the keyword and the analysis result is created using a neural network (Steigauf et al. , [0002] neural networks, [0017] neural networks).


.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (US 2010/0189366), in view of Steigauf et al. (US 2018/0204325), further in view of Rahmes et al. (US 2017/0212603).

CLAIM 9   
As per claim 9, Iizuka et al. and Steigauf et al. teaches the apparatus of claim 1 and further disclose the limitations of:
the processor (Iizuka et al., [0061] central processing unit (CPC)).


Iizuka et al. and Steigauf et al. fail to expressly disclose:
is further configured to receive an input of a keyword of voice indicating the findings and converts the keyword of the voice into text.


However, Rahmes et al. teach:
is further configured to receive an input of a keyword of voice indicating the findings and converts the keyword of the voice into text (Rahmes et al., [0030] microphone for voice input purposes, [0044] input device 330 include starting an audio recording that will be converted to text using voice recognition software).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “is further configured to receive an input of a keyword of voice indicating the findings and converts the keyword of the voice into text,” etc. as taught by Rahmes et al. within the apparatus as taught by the Iizuka et al. an Steigauf et al. with the motivation of providing input capability (Rahmes et al., [0006]).

CLAIM 10 
As per claim 10, claim 10 is directed to a method. Claim 10 recites the same or similar limitations as those addressed above for claims 1-9 and 15-16. Claim 10 is therefore rejected for the same reasons set forth above for claims 1-9 and 15-16.

CLAIM 11 
As per claim 11, claim 11 is directed to a computer readable medium. Claim 11 recites the same or similar limitations as those addressed above for claims 1-9 and 15-16. Claim 11 is therefore rejected for the same reasons set forth above for claims 1-9 and 15-16.

CLAIM 12 
As per claim 12, claim 12 is directed to an apparatus. Claim 12 recites the same or similar limitations as those addressed above for claims 1-9 and 15-16. Claim 12 is therefore rejected for the same reasons set forth above for claims 1-9 and 15-16.

CLAIM 13 
As per claim 13, claim 13 is directed to a method. Claim 13 recites the same or similar limitations as those addressed above for claims 1-9 and 15-16. Claim 13 is therefore rejected for the same reasons set forth above for claims 1-9 and 15-16.

CLAIM 14 
As per claim 14, claim 14 is directed to a computer readable medium. Claim 14 recites the same or similar limitations as those addressed above for claims 1-9 and 15-16. Claim 14 is therefore rejected for the same reasons set forth above for claims 1-9 and 15-16.

Response to Arguments
Applicant’s arguments filed 7/8/2021 with respect to claims 1-16 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 7/8/2021.
Applicant’s arguments filed on 7/8/2021 with respect to claims 1-16 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Iizuka et al. and Rahmes et al. do not anticipate/render obvious the present invention because Iizuka et al. and Rahmes et al. do not disclose “perform image processing to modify the medical image based on analysis result of the medical image,” etc. in the previously presented and/or presently amended claims, (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), it is respectfully submitted that the Examiner has applied/recited new passages and citations to amended claims 1 and 10-14 and newly added claims 15-16 at the present time. The Examiner notes that the amended and newly added limitations were not in the previously pending claims. As such, Applicant’s remarks with regard to the application of Iizuka et al. and Rahmes et al. to the amended and newly added limitations are addressed above in the Office Action.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Applicant Admission – Information Processing
Applicant discloses “the processor of the medical document creation support apparatus performs image processing to modify the medical image…” In Electric Power Group the collection, manipulation and display of data has been found to be an abstract process. When claims, such as Applicant’s claims, are “directed to an abstract idea” and “merely requir[e] generic computer implementation,” they “do[] not move into [§] 101 eligibility territory.” buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014). Applicant’s argument is not persuasive.
Hardware Elements
Applicant’s claims elements either individually or as an ordered combination do not transform Applicant’s claims into a patent eligible application of the abstract idea. Applicant’s claims do not impose any meaningful limit on the method of collection, organization, grouping and storage of data. Rather the imaging apparatuses, workstations, networks, modalities, computers, displays elements recite generic technology for implementing the claimed abstract idea.
Step Elements 
The step elements of Applicant’s claims, “receiving inputs, acquiring analysis results, preforming image processing, creating medical documents,” are each themselves abstract, being mental processes akin to data collection or analysis. Considered as an ordered combination, these steps merely repeat the abstract idea of supporting the creation of medical documents. But transformation of an abstract idea into a patent-eligible claim “requires more than simply stating the abstract idea while adding the words “apply it” (Alice). Here, the elements of the claims, either individually or as an ordered combination, do not amount to “significantly more than a patent upon the ineligible concept itself.” (Alice). Accordingly, Applicant’s clams fail to recite an inventive concept. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626